Citation Nr: 0809169	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-34 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss, has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 5, 2004 rating decision by which the RO 
declined, inter alia, to reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  

The Board previously denied service connection for bilateral 
hearing loss by August 2000 decision.  Generally, Board 
decisions are final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2007).  In its present adjudication, the 
RO denied the claim, as new and material evidence had not 
been submitted.  Indeed, a previously decided claim may not 
be reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  Regardless of RO action, however, the Board 
is bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
a claim.  Id.  The discussion is to be found in the body of 
the decision below.


FINDINGS OF FACT

1.  By August 2000 decision, the Board denied service 
connection for bilateral hearing loss.

2.  The evidence received since the August 2000 Board 
decision is sufficient to establish a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, would result in a different outcome of the claim of 
entitlement to service connection for bilateral hearing loss.  

3.  The available evidence is in relative equipoise as to 
whether the veteran's currently-diagnosed bilateral 
sensorineural hearing loss had its onset during his active 
duty service.  


CONCLUSIONS OF LAW

1.  The August 2000 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  New and material evidence to reopen the claim of service 
connection for bilateral hearing loss has been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Resolving the benefit of the doubt in the veteran's 
favor, bilateral hearing loss was incurred in or as a result 
of active duty service.  38 U.S.C.A. §§  1110, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Discussion

By August 2000 decision, the Board denied the veteran's claim 
of service connection for bilateral hearing loss.  As a 
general rule, Board decisions are final.  38 U.S.C.A. §§ 
511(a), 7103, 7104(a); 38 C.F.R. § 20.1100.

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the August 2000 Board decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim of service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims, such as this, filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2007).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the August 
2000 Board decision consisted of the service medical records 
reflecting no findings or complaints of bilateral hearing 
loss but indicating that the veteran was wounded in action in 
the right thigh; the veteran's DD Form 214 showing that he is 
the recipient of a Purple Heart and a Combat Infantryman 
Badge; a May 1981 VA audiologic examination report revealing 
sharply sloping mild to severe high frequency sensorineural 
hearing loss with poor speech discrimination bilaterally; VA 
audiologic records dating in the 1990's for treatment of 
bilateral hearing loss; and a February 1997 RO hearing 
transcript containing testimony that the veteran's hearing 
was impaired when returning home from combat service in Korea 
and that it had progressively worsened since.

Evidence received subsequent to the August 2000 Board 
decision consists of an April 2004 VA audiologic examination 
report containing a diagnosis of moderately severe falling to 
profound sensorineural right ear hearing loss and profound 
left ear sensorineural hearing loss and "very poor" speech 
discrimination scores and a medical opinion that it would be 
reasonable to presume, based on the veteran's service 
history, that he sustained significant acoustic trauma in 
service that could have been an antecedent to any subsequent 
hearing loss.  

The Board notes that service connection will be granted if it 
is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

None of the evidence of record before August 2000 suggested a 
nexus between current bilateral hearing loss and service.  

The Board has reviewed the evidence since the August 2000 
decision and has determined it is new, as it was not of 
record before August 2000.  It is also material because it is 
probative of the issue at hand, which is whether bilateral 
hearing loss is related to service.  The record now contains 
a competent medical opinion reflecting a possible nexus 
between the veteran's current bilateral hearing loss and 
service.  Due to the evidence of a possible link between the 
veteran's bilateral hearing loss and service that was 
associated with the record after August 2000, there is a 
reasonable possibility of the substantiation of the claim.  
38 C.F.R. § 3.156(a); see also 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Accordingly, the veteran's claim of entitlement to 
service connection for bilateral hearing loss is reopened.  

No bilateral hearing loss is shown in service, and there is 
no objective evidence of it in the record until May 1981, 
almost three decades thereafter.  

In the April 2004 VA audiologic examination report, the 
examiner indicated that she had reviewed the claims file 
thoroughly prior to testing.  She noted that the service 
medical records reflected normal hearing on entry and 
discharge.  The veteran, on examination, indicated that he 
felt that his hearing loss began after an explosion blew him 
into the air during combat service.  On examination, hearing 
was as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
60
80
110+
110+
110+
LEFT
110
110
110+
110+
110+

Speech recognition was 36% on the right and 0% on the left.

The examiner commented that the claims file contained no 
evidence linking the veteran's current hearing loss to 
service, and there was a history of some post-service 
occupational noise exposure.  However, according to her, 
given the veteran's assertions as to having been blown off 
his feet by an explosion, it was reasonable to assume that 
the veteran sustained significant acoustic trauma during that 
event.  The examiner indicated that she did not believe the 
veteran's hearing loss was entirely due to that incident in 
service, but it served as an antecedent to subsequent hearing 
loss.

Initially, the Board observes that the veteran suffers from 
bilateral hearing loss within the meaning of VA law and 
regulations.  38 C.F.R. § 3.385.

Next, the Board notes that the fact that veteran served in 
combat and was injured therein lends credibility to his 
account of sustaining hearing loss after being knocked off 
his feet during such service.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2007).  In the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  Id.

While the evidence in the veteran's favor is not 
overwhelming, the April 2004 examiner's opinion is at least 
in relative equipoise as to whether there is a nexus between 
the veteran's present hearing loss and service.  See Hensley, 
supra; Ledford, supra.  While she did not state with 
certainty that such link existed, she opined that such a 
relationship was a reasonable conclusion to be drawn from the 
evidence.  This medical opinion has not been contradicted by 
other evidence in the record and makes it difficult to 
conclude clearly and convincingly that there is no 
relationship between the veteran's bilateral hearing loss and 
service.  38 U.S.C.A. § 1154.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


